DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

The amendments and arguments presented in the papers filed 12/8/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/8/2021 listed below have been reconsidered as indicated:
a)	The amendments to the claims address the rejections of claims 8-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph made in the prior Office action. However, the claims remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons provided below.

b)	The rejections of claim(s) 8-14 under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al., Lab Chip, January 31, 2018, 18, 775-784 are withdrawn in view of the priority claim to 5/17/2017 being recognized.

c)	The rejection of claim(s) 8-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Li (ACS Sens. May 2, 2019, 4, 1299-1305) are withdrawn because Li is not available as prior art in view of priority being recognized.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Priority
	This application, filed on November 18, 2019, is a CIP of PCT/KR2018/005646, filed May 17, 2018, which claims priority to KR10-2017-0061053, filed on May 17, 2017.
	It is noted the PCT/KR2018/005646 has been published and is available as document WO 2018/212603 A1, a copy of which has been provided by the Examiner. See MPEP 1895.01.
	Priority is recognized.

Claim Objections
	The following are new objections.
Claim 8 is objected to because of the following informalities:  the claim recites “for forming droplet” in line 1 rather than “for forming droplets” or “for forming a droplet”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the claim recites “discharging droplet” in line 8 rather than “discharging a droplet”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the claim recites “in a fluid to occur inertial order” rather than “in a fluid to occur in inertial order”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim recites “the RNA capture bead is one or more distinctly barcoded RNA capture beads are provided with a cell lysate” rather than “the RNA capture bead is one or more distinctly barcoded RNA capture beads provided with a cell lysate”. Appropriate correction is required.

Claim Interpretation
	Claim 8 recites “an outlet…and discharging droplet containing a cell and an RNA capture bead”. The claim does not require a droplet or an RNA capture bead as a structural element of the claimed microfluidic device. The recitation is interpreted as setting forth an intended use, operation and/or functionality of “an outlet”.

Claim Rejections - 35 USC § 112
§ 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 10-14 do not further limit the structure of Claim 8. Claims 10-14 do not appear to modify the structure of claim 8 because claims 10-14 appear to merely provide intended uses or method steps. Claim 8 requires three inlets, one outlet and a junction point. Claim 8 does not require cells or capture beads. However, as written, claim 10 appears to require an improved ratio of cells to capture beads and claims 11-14 appear to modify mRNA capture beads, but does not further limit the structures required by claim 8 or further require any additional structures. These limitations appear to modify an intended use or inherent feature. Thus, claims 10-14 do not further limit the structure of the microfluidic device required by claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to the rejections under 112(d)
	The Remarks argue improved ratio encapsulation into a single droplet inertial ordering is a further limiting feature as not all inertial ordered fluid may have an improved ratio (p. 9).
	The arguments have been fully considered but are not persuasive. The Remarks do not identify any additional structural limitations imposed by improved ratio encapsulation into a single droplet inertial ordering is a further limiting feature as not all inertial ordered fluid may have an improved ratio. The claims do not clearly include claim language that further limits the structure of the subject matter of claim 8. If the Remarks are arguing the functional language does further limit the structure, it is unclear what additional structural features, if any, are required by the claims in order to achieve the recited functionality. The Remarks fail to identify any structural features that a further required by claims 10-14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amini (US 2017/0128940; published May 11, 2017; effective filing date of 11/10/2015; previously cited).   
Regarding claim 8, Amini teaches an inertial droplet generation and particle encapsulation device. In particular, Amini teaches the microfluidic system 500A includes three inlets: a bead inlet 502A that connects to a single bead channel 504A, a cell inlet 506A that connects to two cell channels 508A, 510A on the two sides of the bead channel 504A, and an oil inlet 512A that connects to two oil channels 514A, 516A which are the outermost channels of the system 500A and are next to the cell channels 508A, 510A away from the bead channel 504A (para. 85; and Fig. 5A). Amini further teaches a droplet generation junction 526A (para. 88; and Fig. 5A) and one system outlet 518A (para. 85; and Fig. 5A). 


    PNG
    media_image1.png
    275
    949
    media_image1.png
    Greyscale

As amended the claim states “an oil phase of the third channel has a flow rate in a range of 4.0 mL/h to 18 ml/h, an aqueous phase of the first channel and/or second channel have a flow rate in a range of 5.0 mL/ to 14 mL/h”. The amendments are directed to the intended use or operation of the microfluidic device or describes the functionality or operation of the microfluidic device. Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating a product does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). As described above, the device of Amini teaches all the structural limitations of the claimed device.
	It is also noted that Amini describes flow rates within their device. For example, Amini teaches oil flow rates in channels of 150-250 ul/min (para. 130), which is equivalent to a flow rate of 9 to 15 mL/hr, or 300 ul/min (para. 174), which is equivalent to a flow rate of 18 mL/hr. Therefore, the device of Amini is capable of achieving flow rates for oil in a channel encompassed by the recited oil flow rates.
	Amini teaches ordered stream rates, which have cells and/or beads within the stream, of 100 ul/min (para. 9), which is equivalent to a flow rate of 6 mL/hr, or 75 ul/min (para. 166), which is equivalent to a flow rate of 4.5 mL/hr. Therefore, the device of Amini is capable of achieving flow rates for aqueous phases in a channel encompassed by or close to the recited aqueous flow rates.
Regarding claims 9 and 16, Amini teaches FIGS. 14A-14B, which depict two embodiments of microfluidic devices comprising spiral channels. FIG. 14A shows a device comprising three channels with two adjacent spiral channels and one channel comprising a sinusoidal curve. FIG. 14B shows a system with two spiral channels on opposite ends of the system, surrounding two concentric channels comprising sinusoidal regions (para. 28; and Fig 14A and 14B).
	
    PNG
    media_image2.png
    334
    570
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    254
    552
    media_image3.png
    Greyscale

Claim 10 does not require any additional structural limitations to the microfluidic device of Claim 8. However, even if the claim were amended to require additional structural limitations, Amini teaches the ratio is beneficial for single cell sequencing applications, as a high proportion of populated droplets contain one cell and one bead, and low proportions of droplets contain one cell and no bead, one bead and no cell, or are empty. Thus, a high proportion of cells will be sequenced (para. 143).
Claim 11 does not add any structural limitations to the microfluidic device of Claim 8. However, even if the claim were amended to be part of the structural device, Amini teaches the bead fluid contains a lysis buffer (para. 145).
Claims 12-14 do not add any structural limitations to the microfluidic device of Claim 8. However, even if the claims were amended to require RNA capture beds within the inlets, Amini teaches each barcoded bead shown in FIG. 8 includes numerous nucleotide fragments, and each nucleotide fragment includes a unique DNA tag (e.g., a barcode, the same on all fragments on a single bead), an index (e.g., a unique molecular identifier, different for each fragment on a single bead), along with a capture region comprising a poly-T tail. This construct makes each bead uniquely tagged in comparison to all other beads being used in the device (para. 144; and Fig. 8).
Claim 15, Amini teaches the cell inlet 506A have cell filters 544A (para. 87), the bead inlet 502A may have bead filters 542A (para. 86), and the oil inlet 512A may have cell filters 546A (para. 88).

	Claim(s) 8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by to Regev (WO 2016/040476; previously cited).
Regarding claims 8 and 10-11, Regev teaches a combination of molecular barcoding and emulsion-based microfluidics to isolate, lyse, barcode, and prepare nucleic acids from individual cells in a high-throughput manner (Abstract). Regev teaches the device provides an oil/surfactant inlet (60); an inlet for an analyte (70); a filter (80), an inlet for mRNA capture microbeads and lysis reagent (90) (limitation of claim 11); a carrier fluid channel which connects the inlets as illustrated in FIG. 5; and an outlet for drops (120) (para. 115; and Fig. 5). FIG. 6 illustrates a (a) Microfluidic flow scheme for single-cell RNA-seq. Two channels, one carrying cell suspensions, and the other carrying uniquely barcoded mRNA capture bead, lysis buffer and library preparation reagents meet at a junction and is immediately co-encapsulated in an inert carrier oil, at the rate of one cell and one bead per drop (para. 116; and Fig. 6). See also, Fig. 15A. Claim 11 does not appear to have any structural limitations. However, even if the claim is amended to be part of the structural device, a cell lysate is taught by Regev, as discussed above.

    PNG
    media_image4.png
    305
    713
    media_image4.png
    Greyscale

As amended the claim states “an oil phase of the third channel has a flow rate in a range of 4.0 mL/h to 18 ml/h, an aqueous phase of the first channel and/or second channel have a flow rate in a range of 5.0 mL/ to 14 mL/h”. The amendments are directed to the intended use or operation of the microfluidic device or describes the functionality or operation of the microfluidic device. Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating a product does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). As described above, the device of Amini teaches all the structural limitations of the claimed device.
	It is also noted that Regev describes flow rates within their device. For example, Regev teaches oil flow rates in channels of 14 ml/hr (para. 261). Therefore, the device of Amini is capable of achieving flow rates for oil in a channel encompassed by the recited oil flow rates.
	Regev teaches flow rates of 4.1 mL/hr for aqueous solutions (para. 261). Therefore, the device of Amini is capable of achieving flow rates for aqueous phases in a channel close to the recited aqueous flow rates and further teaches the flow rates are adjustable (para. 15, 65 and 115), indicating that the aqueous flow rate is capable of being increased, for example to a flow rate comparable to the oil flow rate.
Claim 12 does not appear to add any structural limitations to the microfluidic device of Claim 8. However, even if the claim were amended to be part of the structural device, Regev teaches associating the RNA of each cell with a cell barcode unique to that cell/drop (para. 5). Regev teaches the barcodes are on the surface of each bead (para. 14). Regev further teaches a “cell barcode” that is the same across all the primers on the surface of any one bead, but different from the cell barcodes on all other beads (para. 194).
Claims 13 and 14 does not appear to add any structural limitations to the microfluidic device of Claim 8. However, even if the claim were amended to be part of the structural device, Regev teaches an oligo-dT tail for mRNA capture (Regev para. [0021]).
Claim 15, Regev teaches an oil-surfactant inlet comprising a filter (Regev para. [0065]).

Response to the traversal of the 102 rejections
	The Remarks argue none of the references are directed to a microfluidic device forming droplet for single-cell analysis or the numerical ranges of the flow rates of the oil phase and the aqueous phase. The Remarks argue one would have been led to different flow rates by the references and would not have predictively known from the cited references that the oil phase and aqueous flow rates would have worked in the device of claim 8. (p. 9-10).
	The arguments have been fully considered but are not persuasive.
	The recited full rates describe the functionality, operation and/or intended use of the device of claim 8. Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating a product does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g).
	The references teach all the structural features of the device of claim 8. Furthermore, it is noted the devices of Amini and Regev are clearly taught as being capable of producing the recited flow rates.
	Regarding arguments about motivations, suggestions and predictability, they are not relevant to rejections under 102.

CONCLUSION
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634